Citation Nr: 1620690	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  15-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disability, to include residuals of right knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to March 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in February 2015.  The RO issued a statement of the case (SOC) in February 2015.    The Veteran subsequently perfected his appeal with a VA Form 9 in March 2015.      

In November 2015 the Board remanded the appeal for additional development.  A SSOC was issued in January 2016.  The requested development was completed, and the case has now been returned to the Board for further appellate action. 

The Board notes, in January 2016 the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disability, to include residuals of right knee surgery, is not shown to be causally or etiologically related to his active military service, and arthritis of the right knee is not shown to have manifested within one year from the date of his separation from the military. 






CONCLUSION OF LAW

Service connection for a right knee disability, to include residuals of right knee surgery, is not established. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the April 2014 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The April 2014 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Board notes the case was remanded in November 2015.  The Board's November 2015 remand directed that the Veteran be supplied with a NA Form 13055 Request for Information Needed to Reconstruct Medical Data, for his completion, that all outstanding VA treatment records be obtained, and the Veteran be afforded a VA examination to determine the nature and etiology of his right knee disability.  

The Veteran was afforded VA examination in December 2015.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the December 2015 examination was inadequate.

In a December 2015 letter, the Veteran was notified that it had been shown that his service treatment records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Veteran was supplied with a NA Form 13055.  To date, the Veteran has not completed or returned the NA Form 13055. 

VA treatment records were obtained, and the Veteran was afforded a VA examination in December 2015.  A SSOC was issued in January 2016.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Accordingly, the requirements of the November 2015, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

I. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
III. Facts and Analysis

The Veteran alleges that his current right knee disability, to include residuals of right knee surgery, is related to his time in service.   

The Veteran's service treatment records are 'fire-related,' and therefore, presumed to have been destroyed in the fire that occurred at the NPRC in 1973. There is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

VA treatment records from the Louisville VAMC were reviewed, and document treatment for a right knee disability.  The earliest report of a right knee disability  was in December 2012, when the Veteran was seen in the emergency department for complaints of right knee pain.  In a June 2013 entry, the Veteran was seen for a routine follow up of both knees.  The left knee was found essentially asymptomatic, and the right knee was hurting as he had become more active.  His gait was normal, and both knees had full range of motion, with crepitus, and right knee swelling.  In an August 2013 entry, the Veteran was seen for complaints of right knee pain.  The Veteran reported it had been present for numerous years, but pain had recently increased in the prior few months.  In February 2014, the Veteran had a right knee total arthroplasty.  At a December 2015 visit, the Veteran reported chronic left hip pain, and was scheduled for a total hip arthroplasty.  A record from August 2015 indicated the Veteran suffered from right hip avascular necrosis, and advanced degenerative joint disease.

In December 2015 the Veteran underwent a VA examination at the Louisville VAMC.  The Veteran was noted as having right knee degenerative arthritis, that had been diagnosed in November 2012.  The Veteran reported that in 1960 he was in a motor vehicle accident and tore the ligaments in his knee.  He did not recall an actual diagnosis being rendered for the condition, but recalled staying in a hospital and utilizing crutches.  He reported suffering from instability and giving way of the knee for over forty years.  The Veteran indicated his belief that his current right knee disability is a result of the motor vehicle accident during service.  He denied experiencing flare ups of the knee and or lower leg, or any functional loss or functional impairment of his right knee.  Range of motion testing revealed flexion  0 to 120 degrees, and extension 120 to 0 degrees.  The Veteran was unable to fully squat or kneel.  There was no pain noted on examination, or evidence of pain with weight bearing.  There was no evidence of tenderness or pain on palpation of the joint, however, there was evidence of crepitus.  He was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss after three repetitions.  With regard to repetitive use, the examiner noted the examination is medically consistent with the Veteran's statement describing functional loss with repetitive use over time.  He had normal muscle strength and there was no evidence of muscle atrophy, or ankylosis.  There was no evidence of subluxation, instability, or effusion, and joint stability was tested and anterior, posterior, medial and lateral instability was all normal.  There was no evidence of any meniscal conditions, or of any patellar dislocation, shin splints, stress fractures, or a chronic exertional compartment syndrome, or other tibial or fibular impairment.  The Veteran had a total knee replacement in February 2014, and the residual was described as being stiffness with protracted sitting, and a scar located on his right anterior knee measuring 21.5cm.  Diagnostic testing was done, and revealed bilateral degenerative or traumatic arthritis.  

The examiner stated that the Veteran's right knee condition is that of advanced osteoarthritis, status post right total knee arthroplasty in 2014.  The in-service injury described by the Veteran was that of ligament damage. The lay evidence presented by the Veteran lends toward a chronic issue with instability and giving way, per his history.  However, the medical evidence does not correlate with any chronic ligament, meniscal or tendon injuries, and orthopedic testing of the knee was negative for findings of instability on examination.  The etiology of the currently diagnosed condition of osteoarthritis is affirmed by findings at the time of surgery, and the post-operative diagnosis of advanced right knee degeneration, and there were no findings of damaged ligaments or tendons.  The examiner concluded, that there is no current pathology associated with the right knee consistent with the mechanism of injury described by the Veteran.  

The examiner made a reference to current literature, that supports that approximately 15 percent of people with prior injury, damaging meniscus or cruciate ligaments, may develop arthritis, but when considering all medical evidence in establishing the biological relation between the Veteran's reported in-service injury in 1960 and the current osteoarthritis, the important fact is that both knees and hips are moderately to severely degenerative and arthritic.  There is no history or report of a left knee, right hip, or left hip injury incurred during service, however these joints are also moderately advanced degenerated.  The examiner concluded that that the Veteran's right knee osteoarthritis was less likely than not incurred in, or caused by service, or etiologically related to service.  The examiner took note of the fact the Veteran's records were unavailable, and of the Veteran's statements that he was involved in a motor vehicle accident during service and has had pain since that time.  

In a July 2013 statement, the Veteran indicated that his current right knee injury was caused by an automobile accident while stationed at Ramstein AFB, Germany in May 1960.  The Veteran indicated he had been under care for his right knee at the Louisville VAMC since November 2012.  In a statement received February 2015, the Veteran indicated that he was in an accident in 1961.  The Board realizes that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, although such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In this present case, however, there a lack of clinical documentation of right knee pain until more than four decades after service.  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board finds the December 2015 VA examiner report to be highly probative to the question at hand.  The VA examiner provided adequate support for the determination that the Veteran's right knee disability was not etiologically related to service.  The December 2015 conclusion was based on an evaluation of the Veteran and questioning, and a review of the Veteran's claims folder.  In particular it is clear that the December 2015 VA examiner took into consideration all relevant factors prior to rendering a conclusion that the Veteran's right knee disability less likely than not was incurred in or related to service.  Thus, the Board finds the unfavorable opinion dispositive of the nexus question presented in this case.  In so finding, the Board is cognizant that the Veteran has also provided an opinion through his claim that his right knee disability was caused by an automobile accident while stationed at Ramstein AFB, Germany in May 1960.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's right knee disability is etiologically related to an incident during service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) ; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed right knee disability is in any way related to his military service.

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's right knee osteoarthritis is properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  At the December 2015 VA examination the Veteran reported that he injured his right knee during service when he was in a motor vehicle accident, and began seeking treatment in 2012.  The statements the Veteran made at the VA examination are consistent with the post-service statements and post-service treatment records.  In any event, the Board finds that any relationship between the Veteran's statements regarding right knee problems experienced over the years must be established by medical evidence because a disease process affecting the knee may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative medical opinion evidence shows that no such relationship exists.  In so finding, the Board also notes that there is no credible evidence of record that the Veteran's right knee disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran's current right knee disability did not manifest until several years after service.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability, to include residuals of right knee surgery, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


